Citation Nr: 0503146	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for aid and attendance of another person or on account 
of being permanently housebound.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003, the RO issued a statement 
of the case in June 2003, and the veteran perfected his 
appeal in July 2003.


FINDINGS OF FACT

1.  The veteran does not have a single service-connected 
disability rated as totally disabling.  

2.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his disabilities.

3.  There is an approximate balance of evidence for and 
against the conclusion the veteran is unable to protect 
himself from the hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for special monthly compensation based on the need 
for regular aid and attendance of another person are met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).

2.  The criteria for entitlement to special monthly 
compensation on account of being permanently housebound have 
not been met.  38 U.S.C.A. § 1114 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by an April 2003 rating decision, the RO denied the veteran's 
claim.    

During the course of this appeal, the veteran was also sent a 
statement of the case, supplemental statements of the case, 
and other letters concerning attempts to obtain evidence.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, to decide the appeal would not be 
prejudicial error to him.  

During the course of this appeal, RO obtained and reviewed VA 
and private medical records, as well as written statements 
from the veteran.  The Board is satisfied that VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

In a VA Form 9 filed in July 2003, the veteran indicated that 
he wanted both a Travel Board hearing and a hearing at the RO 
before a Decision Review Officer (DRO).  Subsequently in July 
2003, he withdrew (in writing) his request for Travel Board 
hearing.  Likewise, he withdrew the request for a DRO hearing 
in an August 2003 written statement.  

VA examinations were conducted in September 2002 and July 
2003, and the reports of these examinations have been 
obtained and reviewed.  38 C.F.R. § 3.159(c)(4).  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claim for special monthly compensation

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: 

the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; 

frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which, by reason of the 
particular disability, cannot be done 
without such aid; 

the inability of the veteran to feed 
himself through the loss of coordination 
of upper extremities or through extreme 
weakness; 

the inability to attend to the wants of 
nature; 

an incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from the 
hazards or dangers incident to his daily 
environment; 

a "bedridden" state (i.e., a condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that the 
claimant has voluntarily taken to bed or 
that a physician has prescribed rest in 
bed for the greater or lesser part of the 
day to promote convalescence or cure will 
not suffice). 

38 C.F.R. § 3.352(a).

Not all (but at least one) of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) must be found to establish 
eligibility for aid and attendance.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  The evidence must only establish that the veteran is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  See Turco v. Brown, 9 Vet. App. 
222 (1996).  

Alternatively, special monthly compensation is payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s).  

Special monthly compensation is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  Id.  The 
veteran is currently service connected for adult onset 
diabetes mellitus with diabetic retinopathy, cataracts with 
nuclear sclerosis and nephropathy (rated as 60 percent 
disabling), peripheral neuropathy of the left lower extremity 
(rated as 10 percent disabling), and peripheral neuropathy of 
the right lower extremity (rated as 10 percent disabling).  
The combined total rating is 70 percent.  Since the veteran 
does not have a single service-connected disability rated as 
totally disabling, special monthly compensation under these 
provisions is not warranted.  The Board will now summarize 
the facts relevant to determining if special monthly 
compensation is warranted on other bases.  

VA and private records reflect regular treatment of the 
veteran for diabetes mellitus, hypoglycemia, and eye symptoms 
between March 2002 and April 2003.  He was taken by ambulance 
to a private facility in June 2002 for a sudden hypoglycemic 
incident.  During a three-day VA hospitalization in July 
2002, he reported a two to three week history of two episodes 
of "falling out" and twelve to fourteen month history of 
bilateral lower extremity swelling.  He said his main concern 
at this visit was the leg swelling, but his wife indicated 
that they were actually visiting because of syncopal 
episodes.  The first episode was around three weeks before, 
when he felt faint and had lost consciousness before he could 
get any glucose or a soda.  An ambulance took him to a 
private facility where he was told he had "too much 
insulin."  Since then, he had had one more "falling out" 
episode (from which he rapidly recovered).  He said his leg 
edema increased and deceased with activity and that he was 
mostly afraid that they "might swell and pop on me."  At 
admission, he was noted to be capable of the following 
without help: walking, wheeling, bathing, dressing, 
toileting, transferring, and eating.  During the 
hospitalization, he had several episodes of elevated blood 
pressure and dizziness.  At discharge, it was noted that he 
could walk, wheel, climb stairs, go outside, bathe, dress, 
use the toilet, transfer, eat, and eliminate without help.  

At a September 2002 outpatient visit, the veteran said he 
often awakened at night with hypoglycemic spells (shaking and 
confusion).  At a September 2002 VA eye examination, he said 
that his vision fluctuated when his blood sugars were high.  
He had noticed difficulty with his distance vision (such as 
when watching television).  He stated that he currently wore 
reading glasses and did not like his distance glasses.  He 
denied prior diabetic retinopathy, laser ocular surgery, or 
ocular trauma.  He took no eye medications and denied any 
ocular irritation or pain.  

On examination, uncorrected visual acuity in the right eye 
was 20/200 at near (20/25 corrected) and 20/63 at distance 
(20/40-2 corrected).  Uncorrected visual acuity in the left 
eye was 20/20 at near (20/30 corrected) and 20/25 at distance 
(20/25 corrected).  The visual fields in both eyes were full.  
Following the examination, the veteran was noted to have non-
proliferative background diabetic retinopathy in both eyes 
with no macular edema.  The examiner stated that the 
veteran's visual acuity could fluctuate with increased blood 
sugar levels due to osmotic shifts in the lenses of the eyes, 
and that his vision should normalize if the blood sugars and 
diabetes were better controlled.  The veteran was also noted 
to have grade 2 hypertensive retinopathy, hyperopic 
astigmatism, presbyopia, and early cataracts which were not 
visually significant.

At a January 2003 VA outpatient visit, he was noted to have 
historically brittle control.  It was noted that he had 
abysmal control and was not checking his blood sugars.  He 
said that he raked leaves and worked in the yard, but did not 
exercise.  In February 2003, he was seen in an emergency room 
setting (on a stretcher) for low blood sugar.  

In a March 2003 written statement, the veteran asserted that 
he had sugar spells every day (and had had two such episodes 
in a VA hospital).  He said he needed someone to help him 
with his medicine.  

In a March 2003 statement, a VA physician noted that the 
veteran had severe and brittle insulin-dependent diabetes, 
with regular hypoglycemic episodes and partial to full loss 
of consciousness.  He had tried to head these episodes off 
with glucose/food intake and doses of oral and insulin 
medications were regularly adjusted.  The physician noted 
that the veteran could not be left alone and that while the 
veteran could leave home at will, he had to be accompanied 
because of hypoglycemic episodes.  The physician noted that 
the veteran (who used a cane) was not bedridden, blind, or 
lacking control of his anal sphincter or bladder.  The 
physician noted that the veteran was able (without 
assistance) to walk and get around, dress and undress, use 
the bath/toilet, wash and keep himself clean and presentable, 
and feed himself.  However, the VA physician also asserted 
that the veteran was not able to protect himself from the 
hazards of life.

In a May 2003 written statement, the veteran asserted that 
when his spells started, he could not get his medicine or 
remember where it was or what to do.  He apparently would be 
helpless and just sit there.  He asserted that he could not 
do anything for himself.  In a July 2003 written statement, 
he asserted that he needed personal assistance with his 
medicines.  While he acknowledged that he was not blind, he 
nevertheless felt it was hard to get his medicines correct.  
He said he was falling more often and he needed help in 
getting up.  When a "sugar spell" occurred, he apparently 
did not know what to do, and could not move, see, or get 
help.  He asserted that it was like being in trance.  

The veteran was driven to a July 2003 VA examination by his 
wife.  He walked from the parking lot using a walking cane, 
and his gait was unstable due to peripheral neuropathy, 
according to the VA examiner.  He was not presently 
hospitalized or permanently bedridden.  He was apparently 
capable of managing his own benefit payments, but needed to 
be driven to and from the bank by his wife.  The examiner 
noted that he was capable of protecting himself from hazards 
or dangers of daily environment, provided he did not have a 
dizzy spell.  Pathological processes which involved his body 
parts included dizziness.  

The veteran stated that for the last couple of years or so, 
he had had dizziness associated with hypoglycemic spells and 
with typical symptoms of diaphoresis and palpitations 
accompanying the spells.  However, he stated that for the 
last month or so, he had been having dizzy spells which 
differed from the prior ones.  Now, he had no warning and 
felt dizzy for about three to five seconds.  He denied any 
loss of consciousness, headaches, blurring of vision or aura, 
or any other neurologic symptoms.  There was confusion 
sometimes but his wife denied any epileptiform activities.  
The veteran stated that these spells were not associated with 
palpitation or diaphoresis, although he had not monitored his 
sugars on these occasions because he felt the two were 
unrelated.  The examiner carefully reviewed the veteran's 
Accu-check sheets noted several hypoglycemic entries, with 
sugars ranging from low 30s up to 50.  On the other end, 
there were several high sugars in excess of 300.  The veteran 
had had some bladder incontinence and bladder obstructive 
symptoms, for which he was taking medication.  

The veteran was also noted to have had some mild memory loss 
and poor balance due to peripheral neuropathy.  Self-care was 
considered independent and he could drive a vehicle for a 
couple of miles or so.  He left the home very rarely and was 
mostly driven around by his wife.  However, she did not trust 
him any more due to the frequent dizzy spells.  The veteran 
stated that he had driven to a store but forgotten completely 
what he went there for and then came back home.  He reported 
that he did light yard work, however.  

During this examination, build and posture were moderate.  
State of nutrition appeared to be adequate.  Gait was very 
slow.  The veteran could walk easily with a cane.  He could 
not heel walk, toe walk, or walk with tandem gait.  External 
ocular movements were intact.  Pupils were equal in size and 
reactive to light.  For the upper extremities, there were no 
functional restrictions with reference to strength, 
coordination, ability to self-feed, fasten clothing, bathe, 
shave, or use the toilet, and there was no amputation.  For 
the lower extremities, there was limitation of motion mainly 
due to peripheral neuropathy.  There was no limitation of 
motion or deformity of the lumbar, thoracic, or cervical 
spine, and no deformity of the thoracic spine interfering 
with breathing.  The veteran was able to walk about 100 yards 
with a walker.  

The examiner concluded his report by noting that the veteran 
had poorly controlled diabetes mellitus (with several 
episodes of hypoglycemia and hyperglycemia), complications of 
erectile dysfunction, peripheral vascular disease, 
hypercholesterolemia, and peripheral neuropathy.  However, 
the main concern was the new onset of dizzy spells.  The 
examiner further concluded that based on the examination, the 
veteran qualified for "home-help."  

In September 2003, the veteran sought treatment at a VAMC for 
complaints of a nodule in his left breast.  He arrived 
ambulatory in his own car.  He did not wait for an 
appointment, however.  He returned to the VAMC subsequently 
in September 2003, for continued complaints of a breast mass.  
He also reported recently having three syncopal episodes when 
standing up.  He regained consciousness within four to five 
seconds.  He was accompanied to the examination by his wife.  
The veteran was placed on cardiac monitoring in an emergency 
room setting and was later discharged home in stable 
condition.  

In February 2004, he was taken to a VA hospital by ambulance 
for complaints of a one-week history of shortness of breath, 
dizziness on exertion, and productive cough.  He reported 
that he was a farmer and was used to physical exertion, but 
had not been able to carry out his usual activities due to 
shortness of breath on mild exertion.  At admission, he was 
noted to be capable of the following without help: walking, 
bathing, dressing, toileting, transferring, and eating.  He 
eventually underwent a cardiac catheterization and stent 
placement.  Upon discharge, he was noted to be capable of 
walking, going outside, bathing, and toileting without help.  
It was indicated that he needed help with transferring.

Although the veteran regularly suffers from dizzy spells 
which appear to result from his service-connected diabetes, 
none of the outpatient or hospitalization records reflect 
that he is unable to dress himself, keep clean, adjust his 
cane without help, feed himself, or use the toilet.  He 
obviously is not in a nursing home, and does not appear to be 
bedridden or even housebound (he apparently does some yard 
work and can go, with his wife, out on errands).  The 
evidence (primarily consisting of the September 2002 VA eye 
examination report) also fails to reflect that the veteran is 
blind, has a corrected visual acuity of 5/200 or less, or has 
less than full visual fields.  

Yet he has regularly sought treatment (and even been 
hospitalized) for hypoglycemic spells in which he loses total 
consciousness, if even for a few seconds.  The veteran's wife 
has indicated that she does not trust the veteran to be by 
himself because of these trance-like spells.  Moreover, a VA 
physician (as noted in the March 2003 statement) has 
concluded that the veteran cannot protect himself from the 
hazards of life due to these hypoglycemic episodes.  This 
conclusion was essentially echoed by the VA examiner in July 
2003, who concluded that the nature of the veteran's dizzy 
spells should qualify him for "home-help."  While the 
veteran's spells are not constant in nature, they 
nevertheless appear to render him helpless and in need of 
regular aid and attendance.  

Resolving reasonable doubt in favor of the veteran, the Board 
concludes the evidence satisfactorily reflects that while the 
veteran is not entitled to special monthly compensation based 
on being permanently housebound, he is entitled to special 
monthly compensation on account of the need for aid and 
attendance of another person.  
 
ORDER

Special monthly compensation on account of the need for aid 
and attendance of another person is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.   

Special monthly compensation on account of being permanently 
housebound is denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


